Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burlitskiy Pub. No. US 2022/0038463 A1 [Burlitskiy].
1.  Burlitskiy discloses a computer implemented method [Fig. 1], comprising: authenticating and authorizing a user into an authorized user at a management software application [¶ 12]; identifying one or more device management modules [¶ 15]; provisioning a set of management modules performing a set of respective functions to the authorized user [¶ 21]; and receiving, from at least one management module in the set based at least in part upon an instruction from the authorized user, and executing one or more management instructions [¶ 24], wherein execution of the one or more management instructions causes a state of a mixed reality device, and the mixed-reality device is operatively connected to the management software application [¶¶ 29-30].
15.  Burlitskiy discloses a system [Fig. 1], comprising: a processor [¶ 97]; and a non-transitory computer accessible storage medium storing thereupon a sequence of instructions which [¶ 99], when executed by the at least one processor, causes the processor to perform a set of acts [¶ 98], the set of acts comprising: authenticating and authorizing a user into an authorized user at a management software application [¶ 12]; identifying one or more device management modules [¶ 15]; 5Attorney Docket No. ML-0954USprovisioning a set of management modules performing a set of respective functions to the authorized user [¶ 21]; and receiving, from at least one management module in the set based at least in part upon an instruction from the authorized user, and executing one or more management instructions [¶ 24], wherein execution of the one or more management instructions causes a state of a mixed reality device, and the mixed-reality device is operatively connected to the management software application [¶¶ 29-30].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlitskiy in view of Donley et al. Pub. No. US 2021/0034725 A1 [Donley].


3.  Burlitskiy is silent on provisioning the set of management modules comprising: creating a new profile that is to be applied to the mixed-reality device.  However Donley teaches provisioning the set of management modules comprising: creating a new profile that is to be applied to the mixed-reality device [¶ 90].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burlitskiy with Donley as required by this claim, since such a modification improves the functionality of the device.
7.  Burlitskiy is silent on configuring or modifying an existing profile pertaining to the mixed-reality device.  However Donley teaches configuring or modifying an existing profile pertaining to the mixed-reality device [¶¶ 90-92].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burlitskiy with Donley as required by this claim, since such a modification improves the functionality of the device.
10.  Burlitskiy is silent on applying a profile to the mixed-reality device.  However Donley teaches applying a profile to the mixed-reality device [¶¶ 90-92].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burlitskiy with Donley as required by this claim, since such a modification improves the functionality of the device.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlitskiy in view of Donley et al. Pub. No. US 2021/0034725 A1 [Donley] and further in view of Stopel et al. Pub. No. US 2017/0116415 A1 [Stopel].
8.  Burlitskiy in view of Donley is silent on configuring or modifying the existing profile further comprising at least one of: determining one or more permissible networks for the existing profile; or 3Attorney Docket No. ML-0954USrestricting or limiting whether a first user of the mixed-reality device is allowed to manage the mixed-reality device by changing one or more settings pertaining to the mixed-reality device.  However Stopel teaches configuring or modifying the existing profile further comprising at least one of: determining one or more permissible networks for the existing profile [¶ 35 the security profile].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burlitskiy in view of Donley with Stopel as required by this claim, since such a modification increases the security of the network.
9.  Burlitskiy in view of Donley is silent on configuring or modifying the existing profile comprising at least one of: restricting or limiting an operation mode of the mixed-reality device for the first user of the mixed-reality device; restricting or limiting one or more permissible software applications that are permitted to execute on the mixed-reality device; or restricting or limiting one or more impermissible software applications that are not permitted to execute on the mixed-reality device.  However Stopel teaches restricting or limiting one or more impermissible software applications that are not permitted to execute on the mixed-reality device [¶ 35 only permissible network actions allowed. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burlitskiy in view of Donley with Stopel as required by this claim, since such a modification increases the security of the network.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlitskiy in view of Ravasz et al. Pat. No. US 11,086,406 B1 [Ravasz].
18.  Burlitskiy discloses an extended reality system [¶ 30], comprising: a processor [¶ 97]; and a non-transitory computer accessible storage medium storing thereupon program code which [¶ 99], when executed by the at least one processor, causes the processor to perform a set of acts [¶ 98], the set of acts comprising: authenticating and authorizing a user into an authorized user at a management software application [¶ 12]; identifying one or more device management modules [¶ 15]; provisioning a set of management modules performing a set of respective functions to the authorized user [¶ 21]; and receiving, from at least one management module in the set based at least in part upon an instruction from the authorized user, and executing one or more management instructions [¶ 24], wherein execution of the one or more 7Attorney Docket No. ML-0954USmanagement instructions causes a state of a mixed reality device, and the mixed-reality device is operatively connected to the management software application [¶¶ 29-30].
Burlitskiy is silent on a headset comprising at least one projector and configured to project virtual content of a virtual object to a user.  However Ravasz teaches such a limitation [col. 3, ll. 30-53].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burlitskiy with Ravasz as required by this claim, since such a modification makes an extended reality system more user friendly.

Allowable Subject Matter
Claims 2, 4-6, 11-14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/Primary Examiner, Art Unit 2694